Exhibit 10.04

 

LOGO [g362168snap0002.jpg]

 

To:    Ron Beaumont From:    West Corporation Compensation Committee Date:   
March 13, 2017 Re:    Exhibit A

This Exhibit A is delivered pursuant to your Employment Agreement and sets forth
your 2017 base salary and incentive compensation applicable to your position as
President for the Safety Services business unit and as President for the Telecom
Services business unit.

 

  1. Your base salary for 2017 is $550,000 effective January 1, 2017.

 

  2. Effective January 1, 2017, you will be eligible to receive an annual
incentive based upon the combined Safety Services and Telecom Services business
unit revenue (“Revenue”), weighted at 20%, the combined Safety Services and
Telecom Services Adjusted Net Operating Income (“Adjusted NOI”), weighted at
50%, and West Corporation’s publicly reported Adjusted Earnings per Share from
Continuing Operations – Diluted (“Adjusted EPS”), weighted at 30%, in each case,
as adjusted pursuant to Section 3 below and subject to the cap set forth below.
Revenue will be calculated in accordance with generally accepted accounting
principles. Adjusted NOI will be calculated using the same methodology as West’s
publicly reported Adjusted EPS. All calculations will be based on 2017 fiscal
year results. Your incentive will be calculated as follows based upon an annual
target incentive of $440,000:

Component 1: Incentive payout grid based on Revenue

 

Revenue (In Mil$)

     Total
% of Target
Incentive Factor     % of Target
Incentive Paid
(20% Weighting)       $ 437.0        200 %      40.0 %    Maximum $ 420.8       
125 %      25.0 %    $ 416.0        100 %      20.0 %    Target $ 410.0       
65 %      13.0 %    $ 375.0        0 %      0.0 %    Threshold

For the incentive payout based on Revenue, the amount paid will be extrapolated
as needed between revenue range points to the nearest tenth percent.



--------------------------------------------------------------------------------

LOGO [g362168snap0002.jpg]

 

Component 2: Incentive payout grid based on Adjusted NOI

 

Adjusted

NOI (In Mil$)

     Total
% of Target
Incentive Factor     % of Target
Incentive Paid
(50% Weighting)       $ 106.0        200 %      100.0 %    Maximum $ 103.6     
  125 %      62.5 %    $ 101.0        100 %      50.0 %    Target $ 99.0       
65 %      32.5 %    $ 95.0        0 %      0.0 %    Threshold

For the incentive payout based on Adjusted NOI, the amount paid will be
extrapolated as needed between revenue range points to the nearest tenth
percent.

Component 3: Incentive payout grid based on Adjusted EPS

 

Adjusted

EPS

     Total
% of Target
Incentive Factor     % of Target
Incentive Paid
(30% Weighting)       $ 3.10        200 %      60.0 %    Maximum $ 3.02       
125 %      37.5 %    $ 2.91        100 %      30.0 %    Target $ 2.79        65
%      19.5 %    $ 2.72        0 %      0.0 %    Threshold

For each $.01 of Adjusted EPS:

From $3.02 to $3.10, additional 2.8125% in % of Target Incentive Paid.

From $2.91 to $3.02, additional 0.6818% in % of Target Incentive Paid.

From $2.79 to $2.91, additional 0.8750% in % of Target Incentive Paid.

From $2.72 to $2.79, additional 2.7857% in % of Target Incentive Paid.

The maximum total incentive which may be earned pursuant to this Section 2 is
$880,000 in the aggregate.

 

  3. For 2017 incentive calculations, Adjusted EPS will be adjusted up or down
to reflect the average foreign exchange rates for 2016. All metrics are based on
West Corporation’s and its affiliates’ consolidated operations. Revenue used is
as reported for externally reported financial statements at the business unit
segment level. Financial results arising from extraordinary items, mergers,
acquisitions, and joint ventures completed during 2017 may be included in the
incentive calculation on a case by case basis, as determined by the Compensation
Committee. Any resulting adjustment to Adjusted EPS will apply the same rounding
conventions used for publicly reported Adjusted EPS. Adjusted NOI for purposes
of incentive calculations will be adjusted up or down to reflect corporate
allocations assumed in the 2017 Budget rather than actual corporate allocations.

 

2



--------------------------------------------------------------------------------

LOGO [g362168snap0002.jpg]

 

  4. 100% of the incentive earned will be paid annually, no later than March 15,
2018.

/s/ Ron Beaumont Employee – Ron Beaumont

 

3